      Case 2:20-cv-00040 Document 14 Filed on 05/21/20 in TXSD Page 1 of 3
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    May 21, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

DAVID JAMES,                                 §
                                             §
         Petitioner,                         §
VS.                                          § CIVIL ACTION NO. 2:20-CV-040
                                             §
LORIE DAVIS-DIRECTOR TDCJ-CID,               §
                                             §
         Respondent.                         §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Pending before the Court for initial screening is Petitioner’s habeas corpus petition

(D.E. 1). On April 6, 2020, United States Magistrate Judge Julie K. Hampton issued a

Memorandum and Recommendation (D.E. 12), recommending that the petition be

dismissed. Petitioner timely filed his objections on April 20, 2020. D.E. 13, p. 6.

       Petitioner objects, arguing that the M&R fails to properly apply the language of

Texas Government Code §§ 508.141, 508.145 and 508.150. In a convoluted series of

semantic arguments, he claims that his judgment of conviction and 60-year sentence

“ceased to operate” after he served 15 years of that sentence—long before he would be

eligible for parole.

       In arriving at a 15-year stop date, Petitioner first misconstrues the timing language

of § 508.145(d)(2). At issue is the phrase, “one-half of the sentence or 30 calendar years,

whichever is less.” He argues that “one-half” can be applied to “the sentence” or to “30

calendar years.” According to his argument, he is eligible for parole after either 30 years

(one-half of his 60-year sentence) or 15 years (one-half of 30 calendar years), whichever

1/3
      Case 2:20-cv-00040 Document 14 Filed on 05/21/20 in TXSD Page 2 of 3



is less. The Court rejects this interpretation as contrary to the plain language. Instead, he

is eligible after 30 years (one-half of his 60-year sentence) or 30 years (30 calendar

years), whichever is less. Thus, his eligibility for parole is after serving 30 years, not 15.

       In arguing that the judgment and sentence cease to operate on that date, Petitioner

draws from § 508.150, which governs the interpretation of a sentence when it is part of a

series of sentences ordered to be served consecutively. It provides that convictions

carrying earlier sentences in a consecutive series cease to operate after the prisoner serves

the full amount of that earlier sentence or would be eligible for release on parole if the

earlier sentence were considered alone. Overlooking the fact that this treatment of the

earlier sentence does not also affect the last sentence in the series, Petitioner argues that

all judgments and sentences—including his single sentence—cease to operate upon

eligibility for parole. He justifies this argument by construing the phrase, “if the inmate

had been sentenced to serve a single sentence,” as applying to the “cease to operate”

language rather than merely to the manner of calculating the parole eligibility date.

§ 508.150(b)(2).

       Because Petitioner is serving a single sentence, nothing in § 508.150 regarding the

treatment of earlier sentences in a consecutive series applies. Nothing in the penal code

calls for his judgment of conviction and sentence to cease to operate prior to the

expiration of the full 60 years. And Petitioner is not eligible for release on parole before

he has served 30 years of his sentence. The Court OVERRULES Petitioner’s objections.




2/3
      Case 2:20-cv-00040 Document 14 Filed on 05/21/20 in TXSD Page 3 of 3



       Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the Magistrate Judge’s Memorandum and Recommendation, as well as

Petitioner’s objections, and all other relevant documents in the record, and having made a

de novo disposition of the portions of the Magistrate Judge’s Memorandum and

Recommendation      to   which   objections   were   specifically   directed,   the   Court

OVERRULES Petitioner’s objections and ADOPTS as its own the findings and

conclusions of the Magistrate Judge. Accordingly, this action is DISMISSED.

       ORDERED this 21st day of May, 2020.

                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




3/3
